Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 06/06/2022 is duly acknowledged.
	Claims 1-15 and 17-19 (original) were previously canceled by applicants.
	Claims 29-33 have been canceled by applicant’s current claim amendments.
Claims 16, 20-28 and 34-38 (elected invention of group IV, without traverse) as currently amended (directed to “A method of treating a disease or condition…”), are pending in this application, and have been examined on their merits in this action hereinafter.
Priority
This application has been filed as a CON of parent application 15/113,699 (filed on 7/22/2016, which is now a US patent 10,570,380) claiming priority from a PCT/NL2015/050046 filed on 01/06/2015, claiming foreign priority from EP 14152542.8 filed on 01/24/2014.
Claim Rejections - 35 USC § 112 –WD- Made/Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 16, 20-23, 28 and 34-38 (as amended) are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim 16 (as currently amended) is drawn to “A method for treating a disease or condition that can be improved by the administration of alkaline phosphatase, the method comprising administering to an individual in need thereof a composition comprising an isolated alkaline phosphatase obtained from a Chinese Hamster Ovary (CHO) host cell-based expression system, wherein the composition comprises less than 100 ppm of a host cell protein (HCP).” 
In general, instant claims are drawn to a method for treating a disease or condition using a composition comprising an isolated alkaline phosphatase” expressed in Chinese Hamster Ovary (CHO) host cell-based system, wherein the composition “comprises less than 100 ppm of a host cell protein (HCP)” (indicating the extent of contaminating host cell proteins and stability of the “alkaline phosphatase” composition; see instant dependent claims 28, 34-35, in particular).  
The BRI of the claimed composition employed in the process of treating the diseases/conditions (see instant claims 36-38, in particular) encompasses the product composition comprising any type of isolated alkaline phosphatase, AP (i.e. AP from any source such as microbial, mammalian, primates, etc., having different amino acid sequences, different structures and/or functional features/properties such as pH stability, specific activity, solubility, etc., just to name a few factors) expressed and isolated from a mammalian CHO host cell.  However, the only relevant disclosure and/or exemplification (for the product composition used) provided by applicants on record pertain to the use of a specific genetically altered, chimeric human AP enzyme having SEQ ID NO. 1 (see instant claim 24, for instance; and parent application 15/113,699 disclosure on page 2, first paragraph, and figure 18, in particular) that has been expressed in a mammalian host cell-based expression system (see parent specification, page 15, 1st paragraph; and page 16, 2nd paragraph, for instances) optimized to reduce host cell protein contamination and to improve physical stability during storage. There is no disclosure in the specification of record for any other types of alkaline phosphatase enzymes (or derivatives thereof) that have been obtained and optimized to reduce host cell protein contamination and improve physical stability during storage as currently recited in instant claim 16, i.e. for use in treating diseases/conditions in the individual in need as currently recited.  Since, there may be variety of chemical and physical factors affecting protein purity and/or stability for different types of alkaline phosphatase enzymes (depending on the source, for instance), at least depending on their primary amino acid sequences, the disclosure of one specific species representing a chimeric version of human AP enzyme would not necessarily be sufficient to provide the same physico-chemical characteristics for any and all other types of different AP enzymes from various sources (including sources such as- microbial, primates, other mammalian species, for instances) when expressed in a CHO cell-based system, as recited in amended claim 16. 
The prior art does not provide guidance and/or specific disclosure for use of such composition comprising an isolated AP enzyme (in a treatment method) that is isolated from a CHO cell-based system, and optimized in terms purity and stability, and covers the major species of AP enzymes that have been obtained from various sources having different amino acid sequences, domains and other associated characteristics, as currently required in claims 16 and claims 34-35, for instances.  Therefore, applicants do not appear to be in possession of the entire scope of the invention as currently claimed (see instant claim 16, in particular, and claims 20-23, 28, and 34-38 that are dependent therefrom) for a method of treating a disease/condition employing a composition comprising any type of alkaline phosphatase (AP), that has been obtained and/or isolated using mammalian host, such as CHO host cell expression system, with the recited features as presented in instant claim 16. The current disclosure is lacking for reasonable number of species having such examples for different type of alkaline phosphatases, or compositions thereof, and therefore, appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103- Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 16, 20-26, 28 and 34-38 (as currently amended/presented) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Velders et al (WO 2008/133511 A2; cited in applicant’s IDS dated 11/15/2019, citation FP23) taken with  Keith et al (1985; EP 0151320 A2, cited in applicant’s IDS dated 11/15/2019, citation FP34) and Zappa et al (2001; NPL cited in applicant’s IDS dated 11/15/2019, citation NPL56).
Claim 16 (as currently amended) is drawn to “A method for treating a disease or condition that can be improved by the administration of alkaline phosphatase, the method comprising administering to an individual in need thereof a composition comprising an isolated alkaline phosphatase obtained from a Chinese Hamster Ovary (CHO) host cell-based expression system, wherein the composition comprises less than 100 ppm of a host cell protein (HCP).” (it is to be noted that instant claim 16 as amended does not require any specific type and/or source for the alkaline phosphatase, and/or any specific therapeutic amount used in the treatment. In addition, no specific disease or condition is recited in the claim).
Claim 24 is directed to “A method according to claim 16, wherein the isolated alkaline phosphatase comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 1.”
Claims 25-26, as presented require “the isolated alkaline phosphatase comprises an amino acid sequence that is at least 98%, and at least 99% identical to SEQ ID NO. 1. 
See also limitations of the dependent claims 20-23, 28 and 34-38, as currently presented by applicants.
Velders et al (2008) disclose a method for treating a disease or condition that can be improved by the administration of alkaline phosphatase such as sepsis, inflammatory bowel disease (IBD), or other inflammatory diseases, or renal failure (see Abstract, entire disclosure on pages 23 to 27, and claims 30-35, in particular), wherein the method comprises administering to an individual in need thereof an effective amount of a composition (see also page 8, last paragraph and Table 10; preferably administered via intravenous routes at a dose of 1-5000 U/Kg/day, for instance depending on the disease and/or conditions of the individual in need; see also page 22, lines 21-26, in particular) comprising an isolated, recombinant (chimeric) alkaline phosphatase expressed in mammalian host cell; wherein the chimeric, genetically engineered, recombinantly expressed alkaline phosphatase (disclosed as SEQ ID NO. 5) is 99.3% identical in amino acid sequence to the SEQ ID No. 1 as recited in instant claims 24-26 (see SCORE search results provided by STIC on 12/02/2021; see Geneseq database, for instance), as reproduced herein as follows: 
RESULT 5
ATS74693
ID   ATS74693 standard; protein; 484 AA.
XX
AC   ATS74693;
XX
DT   08-JAN-2009  (first entry)
XX
DE   Human intestinal alkaline phosphatase with PLAP crown domain, SEQ ID 5.
XX
KW   enzyme production; protein therapy; therapeutic; enzyme engineering;
KW   mutation; inflammatory disease; antiinflammatory;
KW   inflammatory bowel disease; gastrointestinal-gen.; autoimmune disease;
KW   immunosuppressive; sepsis; antimicrobial-gen.; renal failure;
KW   nephrotropic; asthma; antiallergic; antiasthmatic; respiratory-gen.;
KW   rheumatoid arthritis; antiarthritic;
KW   chronic obstructive pulmonary disease; atherosclerosis;
KW   antiarteriosclerotic; antilipemic; metabolic-gen.; hypozincemia;
KW   Alkaline phosphatase; EC 3.1.3.1.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Domain          366..430
FT                   /label= Placental_like_alkaline_phosphatase_crown_domain
XX
CC PN   WO2008133511-A2.
XX
CC PD   06-NOV-2008.
XX
CC PF   25-APR-2008; 2008WO-NL050249.
XX
PR   27-APR-2007; 2007EP-00107176.
PR   27-APR-2007; 2007US-0926695P.
XX
CC PA   (AMPH-) AM-PHARMA BV.
XX
CC PI   Velders MP,  Jonk LJC,  Raaben W,  Wulferink MBF;
XX
DR   WPI; 2008-O19752/82.
XX
CC PT   New isolated or recombinant alkaline phosphatase, comprises a crown 
CC PT   domain and a catalytic domain, useful for preparing a medicament for 
CC PT   treating sepsis, inflammatory bowel disease or other inflammatory 
CC PT   disease, and/or renal failure.
XX
CC PS   Example 4; SEQ ID NO 5; 68pp; English.
XX
CC   The present invention relates to a novel isolated or recombinant alkaline
CC   phosphatase comprising a crown domain and a catalytic domain and where 
CC   the crown domain and the catalytic domain are obtained from different 
CC   alkaline phosphatases. Also described are: an isolated or recombinant 
CC   phosphatase comprising a modification in the glycosylphosphatidylinositol
CC   (GPI) signal sequence and where the modification results in a secreted 
CC   phosphatase; an isolated or recombinant phosphatase comprising a mutation
CC   in the vicinity of a catalytic residue and/or in a metal ion-coordinating
CC   phosphate-binding pocket; a nucleic acid sequence encoding the 
CC   phosphatase; a vector comprising the nucleic acid; a host cell comprising
CC   the nucleic acid or the vector; a method for producing the phosphatase; 
CC   and a method for treating a subject suffering from sepsis, inflammatory 
CC   bowel disease or other inflammatory disease, and/or renal failure. The 
CC   isolated or recombinant alkaline phosphatase, and methods are useful for 
CC   producing a nucleic acid sequence, a host cell, and a vector; for 
CC   producing the phosphatase; for preparing a medicament for treating a 
CC   subject (preferably a human) suffering from sepsis, inflammatory bowel 
CC   disease or other inflammatory disease, renal failure and Zn2 deficiency, 
CC   the disease preferably comprising an inflammatory disease ((Appendicitis,
CC   Arteritis, Arthritis, Blepharitis, Bronchiolitis, Bronchitis, Bursitis, 
CC   Cervicitis, Cholangitis, Cholecystitis, Chorioamnionitis, Colitis, 
CC   Conjunctivitis, Cystitis, Dacryoadenitis, Dermatitis, Dermatomyositis, 
CC   Encephalitis, Endocarditis, Endometritis, Enteritis, Enterocolitis, 
CC   Epicoridylitis, Epididymitis, Fasciitis, Fibrositis, Gastritis, 
CC   Gastroenteritis, Gingivitis, Glossitis, Hepatitis, Hidradenitis 
CC   suppurativa, Ileitis, Iritis, Laryngitis, Mastitis, Meningitis, Myelitis,
CC   Myocarditis, Myositis, Nephritis, Omphalitis, Oophoritis, Orchitis, 
CC   Osteitis, Otitis, Pancreatitis, Parotitis, Pericarditis, Peritonitis, 
CC   Pharyngitis, Pleuritis, Phlebitis, Pneumonitis, Proctitis, Prostatitis, 
CC   Pyelonephritis, Rhinitis, Salpingitis, Sinusitis, Stomatitis, Synovitis, 
CC   Tendinitis, Tonsillitis, Uveitis, Urethritis, Vaginitis, Vasculitis, and 
CC   Vulvitis)). The present sequence is a human intestinal alkaline 
CC   phosphatase with placental alkaline phosphatase crown domain of the 
CC   invention.
XX
SQ   Sequence 484 AA;

  Query Match             99.3%;  Score 2518;  DB 12;  Length 484;
  Best Local Similarity   99.4%;  
  Matches  481;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 VIPAEEENPAFWNRQAAEALDAAKKLQPIQKVAKNLILFLGDGLGVPTVTATRILKGQKN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VIPAEEENPAFWNRQAAEALDAAKKLQPIQKVAKNLILFLGDGLGVPTVTATRILKGQKN 60

Qy         61 GKLGPETPLAMDRFPYLALSKTYNVDRQVPDSAATATAYLCGVKANFQTIGLSAAARFNQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GKLGPETPLAMDRFPYLALSKTYNVDRQVPDSAATATAYLCGVKANFQTIGLSAAARFNQ 120

Qy        121 CNTTRGNEVISVMNRAKQAGKSVGVVTTTRVQHASPAGTYAHTVNRNWYSDADMPASARQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CNTTRGNEVISVMNRAKQAGKSVGVVTTTRVQHASPAGTYAHTVNRNWYSDADMPASARQ 180

Qy        181 EGCQDIATQLISNMDIDVILGGGRKYMFPMGTPDPEYPADASQNGIRLDGKNLVQEWLAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EGCQDIATQLISNMDIDVILGGGRKYMFPMGTPDPEYPADASQNGIRLDGKNLVQEWLAK 240

Qy        241 HQGAWYVWNRTELMQASLDQSVTHLMGLFEPGDTKYEILRDPTLDPSLMEMTEAALRLLS 300
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db        241 HQGAWYVWNRTELMQASLDQSVTHLMGLFEPGDTKYEIHRDPTLDPSLMEMTEAALRLLS 300

Qy        301 RNPRGFYLFVEGGRIDHGHHEGVAYQAVTEAVMFDDAIERAGQLTSEEDTLTLVTADHSH 360
              |||||||||||||||||||||||||||:||||||||||||||||||||||||||||||||
Db        301 RNPRGFYLFVEGGRIDHGHHEGVAYQALTEAVMFDDAIERAGQLTSEEDTLTLVTADHSH 360

Qy        361 VFSFGGYPLRGSSIFGLAPGKARDRKAYTVLLYGNGPGYVLKDGARPDVTESESGSPEYR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VFSFGGYPLRGSSIFGLAPGKARDRKAYTVLLYGNGPGYVLKDGARPDVTESESGSPEYR 420

Qy        421 QQSAVPLDEETHGGEDVAVFARGPQAHLVHGVQEQSFVAHVMAFAACLEPYTACDLALPA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        421 QQSAVPLDEETHGGEDVAVFARGPQAHLVHGVQEQSFVAHVMAFAACLEPYTACDLAPPA 480

Qy        481 CTTD 484
              ||||
Db        481 CTTD 484

Velders et al also disclose the fact that such modified recombinant alkaline phosphatases (see figure 1 for the amino acid sequence of the chimeric “Secretable ALPI with crown-domain of PLAP” protein having sequence “VIPA……CTTD” with total 484 amino acids) can be expressed using suitable nucleic acid vectors, and mammalian cells as host cells, including Jurkat, CHO cells, Raji cells, BHK, HEK293, PerC6TM, etc., (human-derived cells are preferred; see detailed disclosure on pages 14-15; and page 19, 1st paragraph) that can be further mutated to be deficient in transamidases to inhibit attachment of a GPI anchor to the AP proteins, and thus rendering them anchorless and secretable, and therefore easier to purify. They also disclose the fact that “Apart from production and application advantages, catALPI/crownALPP also has advantages in respect to stability during storage” (see page 7, 1st paragraph, for instance), which was done using temperature stability testing (see page 35, Example 8, for instance), wherein the recAP was found to be stable under much broader pH conditions ranging between pH 5 to 9 (see page 39, Example 6, for instance), and wherein some of the AP preparations were stabilized using buffer with 1% of a sugar alcohol, mannitol (see Example 5 on page 33, and Example 6 on page 34, for instances).
However, Velders et al do not explicitly disclose that the composition- 1) comprises “less than 100 ppm of a host cell protein (HCP)”; and 2) comprises 10-40 mM citrate or 5-40 mM histidine, with 200-300 mM sorbitol and/or 10-40% glycerol, with 200 - 300 mM sorbitol and between 10 - 40 mM citrate, or between 200 - 300 mM sorbitol and between 5 - 40 mM histidine (see limitations of instant claim 16 as currently amended, and claims 20-23, in particular).
Keith et al (1985), while teaching pure alkaline phosphatase (AP), its preparation and use (see abstract and disclosure on page 1, and claims), disclose a composition comprising isolated and purified, calf intestinal alkaline phosphatase enzyme that has been affinity purified using monoclonal antibody based chromatography (see page 1, claims 1 and 5, in particular); wherein the purified enzyme is free of non-specific, unbound contamination, and has specific activity of 3000-5000 units/mg of enzyme protein with pH stability in the range of pH 6 to 11, an optimum pH being at pH 10; wherein the buffer used was based on phosphate buffered saline (see page 6, lines 27-32, for instance). Although, Keith et al do not disclose an isolated AP obtained from CHO host cell-based expression system, they nevertheless disclose suitable purification steps that can provide purified alkaline phosphatase enzyme that is essentially free of any host-cell protein contamination per se, if so desired.
 Zappa et al (2001), while characterizing a highly thermostable alkaline phosphatase enzyme from Euryarchaeon Pyrococcus abyssi, a strain isolated from a deep-sea hydrothermal vent which was cloned and expressed in E. coli cells (see abstract on page 4504, and introduction, in particular), disclose the use of 50 mM sodium citrate buffer, at a pH 5.5 in the process of purification of said AP enzyme from E. coli HMS174 (DE3)pLysS cells (see page 4505, left column, section “Expression and purification of the recombinant AP”, in particular), and in addition disclose the fact that isolated/purified AP protein preparations can be successfully stored using buffer solutions containing 50% glycerol (presumably as a cryo-protectant) for storage at -20 degree C (see page 4507, left column, for instance). 
Thus, given the detailed disclosure for the method of treating various diseases and/or conditions that can be improved by the administration of a composition comprising an effective amount of an isolated alkaline phosphatase (AP); wherein a mammalian cell-based expression system is used for expression and/or purification of recombinant and/or mutant alkaline phosphatase enzymes (see disclosure from Velders et al, as discussed above), and for the use of suitable buffers and cryo-protectants for storage and stabilization of the recombinant alkaline phosphatase enzyme preparations (as taught by Zappa et al), it would have been obvious to a person of ordinary skill in the art (before the effective filing date of this invention) to employ cell-based expression system (as per need) in order to obtain anchorless, secretable, recombinant mammalian AP enzymes (with associated advantages disclosed by Velders et al, as discussed above) that are stable and easily purified, and can be stored in a suitable buffer system with cryo-protectant as taught by Zappa et al, with a reasonable expectation of success.  Since, instant claim 16 does not require any specific type of mammalian AP protein per se (see instant claim 16, as amended), expression/purification using CHO cell system, and optimization of stability (as already eluded by Velders et al, above) of such parameters as specific buffers, cryo-protectants such as mannitol or other sugar alcohols, etc., would have been obvious and fully contemplated by an artisan of ordinary skill in the art, especially given the combined disclosure in the cited prior art of record.  The limitations of instant claims 16 for the CHO host cell protein (HCP) at “less than 100 ppm” (i.e. 0.01% by weight), or less (see also instant claim 35), and  the HCP being “a cathepsin-like protein” (instant claim 28, for instance) would have been obvious depending on the type of (mammalian or other) AP protein being expressed in mammalian host cell system, and the specific steps of purification involved and/or employed by an artisan, as evidenced by the disclosure of Keith et al that demonstrates “high purity” AP preparation (having higher specific activity, and “very low” in endo- and exo-desoxyribonuclease contamination in order to avoid unwanted degradation during use; see page 2, first paragraph, for instance) using affinity step employing monoclonal antibody against the calf intestinal AP (see Keith et al, page 2, last paragraph, for instance).  The limitations of the stability of the protein at certain temperatures (in term of particle formation, or precipitation, etc.) upon storage so isolated would be deemed intrinsic property of the specific AP preparation, as evidenced by the detailed disclosure of various mutants and chimera made and characterized by Velders et al, wherein the stability, optimal pH ranges, and catalytic activity variously depend on the different domains as well sources of AP and their respective amino acid sequences. It is to be noted that instant claim 16 as currently amended is not limited to any specific genetically engineered, variant/mutant, or recombinant AP protein per se, and therefore no criticality can be attached to such limitations as currently presented in claims, unless evidence provided on record by applicants to the contrary (which is lacking in the disclosure of record for the entire claimed scope as presented by applicants). Since, the method as claimed only requires a single step of administration (and does not require any specific AP preparation, or amount thereof, specific patient population or disease/condition, and/or specific route of administration per se; see instant claim 16, in particular), the disclosure from Velders et al for the method of treating a disease and/or condition that can be improved by administration of a recAP that has 99.3% sequence identity to the claimed SEQ ID NO. 1, wherein they disclose treatment of the same diseases in an individual in need using desired effective amounts of said recAP, the process as claimed would have been fully contemplated by an artisan of ordinary skill in the art before the effective filing date the claimed invention was made, unless evidence provided to the contrary (especially with reference to the specific contaminating proteins and their amounts per se).  Moreover, such would have been obvious given that Keith et al already disclose purification steps that an artisan in the art would have used (or in addition to) in order to further purify recombinant AP proteins to avoid such host-cell protein contamination (as recited in instant claim 16, as amended), if needed/desired, such as when a specific host cell system of expression such as CHO cells are being used. No comparative data for the claimed treatment using single administration of AP protein has been disclosed on record using CHO cell-based versus any other expression system in order to attest the criticality of any such parameters (affecting any clinical outcome or parameters for the treatment as claimed), as currently recited in instant claim 16, and claims dependent thereof (see instant claims 20-24, 28, 34-35).  The invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record, as discussed above. 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as generically claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Claims Free of Prior Art
Claim 27 appears to be free of prior art issues.
Double Patenting - Made/Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 16, 20-28 and 34-38 (as amended) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 10 of U.S. Patent No. 8,557,545 B2 (issued to common inventors and assignee on October 15, 2013).  Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims are also directed to essentially the same product composition comprising an isolated recombinant, chimeric, alkaline phosphatase enzyme (see issued claim 10, in particular) having a sequence at least 95% identical to SEQ ID NO. 1, as currently employed in the treatment method of instant claim 24, wherein the recombinant AP enzyme has been expressed in a mammalian host cell (see also the 103(a) rejection as discussed above over prior art references, including teachings from WO 2008/133511 by Velders et al, in particular for applicable mammalian cell-based expression systems including CHO cells).  Since the two sets of claims are clearly co-extensive in scope (in a genus-species relationship, at least with respect to the product used in the instant claims), an ODP rejection is still deemed proper.
2.	Claims 16, 20-28 and 34-38 (as amended) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,926,544 B2 (issued to common inventors and assignee; filed in US on 07/22/2016 as US application 15/113,696). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1, though directed to a product, comprises essentially the same composition of “an isolated protein having phosphatase activity” having the “amino acid sequence of SEQ ID NO. 1”, which is the same chimeric RecAP as instantly employed in the method of treatment using RecAP in recited in instant claim 24 (i.e. SEQ ID NO. 1; see sequence database search results in SCORE; and disclosure that the removal of HCP contamination is known in the art; see parent 15/113699, page 3, 2nd paragraph, for instance; see also prior art rejection above).  The two sets of claims are clearly co-extensive in scope (in a genus-species relationship, at least with respect to the product used in the instant claims), and therefore an ODP rejection is still proper.
3.	Claims 16, 20-28 and 34-38 (as amended) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 11 and 15 of U.S. Patent No. 10,570,380 B2 (issued to common inventors and assignee; filed in US on 07/22/2016 as parent US application 15/113,699, from which the instant application has been filed as a CON).  Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 15, is also directed to a method for treating a disease or condition using the same product composition (see issued product composition of claim 11, in particular) as currently claimed having the SEQ ID NO. 1 (which is identical to the recombinant alkaline phosphatase product used in the instant application; see instant claim 27; see sequence database search results in SCORE).  The two sets of claims are clearly co-extensive in scope (in a genus-species relationship, at least with respect to the product as well as method of use claimed in the instant application filed as CON), and therefore an ODP rejection is still deemed proper.
Response to Applicant’s Arguments
Applicant's arguments filed on 06/06/2022 (see remarks, pages 5-9) have been fully considered but they are not persuasive for the reasons discussed in the new grounds of rejections above, and additionally for at least the following reasons of record:
Regarding the 112-first written description rejection of record, applicants appear to mainly argue (see remarks, pages 5-6) that “Having identified a new problem, the inventors developed solutions such as those disclosed in claims 16, 20-23, 28, and 34-38….Having disclosed both the problem and the solution in the application, Applicant respectfully submits that one skilled in the art would reasonably conclude that Applicant had possession of the invention of claims 16, 20-23, 28, and 34-38 based on the specification as filed. Thus, the claims comply with the written description requirement…”, which is duly noted and considered. However, as discussed in the rejection of record above, it is to be noted that instant claim 16 as currently amended is neither limited to any specific type and/or source of the alkaline phosphatase protein, nor to any specific therapeutic amount used in the treatment, any specific route of administration, and/or to any specific disease or condition to be treated in an individual in need thereof.  Also, instant claim 16 does not recite any specific clinical parameter and/or problem to be resolved per se.  As already noted above in the rejection of record, the entire disclosure pertains to a specific, genetically altered, chimeric human AP enzyme having SEQ ID NO. 1 (see instant claim 24, for instance; and parent application 15/113,699 disclosure on page 2, first paragraph, and figure 18, in particular) that has been expressed in a mammalian host cell-based expression system (see parent 15/113,699 specification, page 15, 1st paragraph; and page 16, 2nd paragraph, for instances) optimized to reduce host cell protein contamination and to improve physical stability during storage. There is no disclosure in the specification of record for any other types of alkaline phosphatase enzymes (or derivatives thereof; sources such as bacteria, yeast, animals, or other mammalian species known to have different structural features) that have been obtained from a CHO cell-based expression system, and optimized to reduce host cell protein contamination (and improve physical stability during storage) as currently recited in instant claim 16, i.e. for use in treating diseases/conditions in the individual in need as currently recited.  Therefore, it is clear that applicant’s disclosure of record does not provide reasonable guidance for the entire scope of the treatment process as currently recited in instant claim 16.  The rejection of record under 112-first lack of WD is therefore properly made and/or maintained.
Regarding the 103(a) obviousness rejection of record, applicants appear to argue (see remarks, pages 7-9) that “…none of Velders et al., Keith et al., nor Zappa et al. identified or disclosed the real-world problem, i.e., CHO HCP contamination during Alkaline Phosphatase expression, solved by the claimed invention. Accordingly, one of ordinary skill in the art would not have had a reason to combine the references to solve the problem solved by the claimed invention nor a reasonable expectation of success in doing so” (see remarks, page 7, 2nd paragraph), which is duly noted and considered. However, it is to be noted that removal of contaminating proteins and/or other types of interfering compounds is well known in the art of protein isolation/purification (see disclosure from Keith et al, that utilizes specific monoclonal antibodies in order to remove all other contaminating proteins/compounds), i.e. in order to achieve the goal to obtain a purer and more active form of the enzyme (see Keith et al, page 1, 2nd paragraph, for instance) for various downstream applications. Thus an artisan in the art would be able to successfully utilize the immunoadsorption method disclosed, for example by Keith et al in order to further purify the isolated CHO host cell-based protein preparation of a specific alkaline phosphatase, and would be able to obtain contaminant free composition that can be used in clinical settings, for instance that has already been suggested by Velders et al for human chimeric AP composition (see teachings from Velders et al, above; and Velders et al, page 55, claim 30, and disclosure on page 56, for instance).  Moreover, instant claim 16, as currently amended does not require or recite any other “real-world problem” per se, other that the level of contaminating host cell protein (HCP), which could be eliminated using a further step of purification as taught and/or suggested by Keith et al. Such combination of steps for making the composition suitable for human administration in a treatment process, for instance, would have been obvious and fully contemplated by an artisan of ordinary skill in the art given the combined teachings from the cited prior art of record, as discussed above.  Therefore, the argument that “...Velders does not show expression in CHO cells, rather, the actual expression in the Examples is in HEK293 host cells only. Therefore, Velders et al. did not identify and was unaware of the real-world problem (CHO HCP contamination during Alkaline Phosphatase expression) solved by the claimed invention…” (see remarks, page 8, 2nd paragraph) is duly noted and considered, but is not found to be persuasive for the above discussed reasons of record. 
It is also noted to applicants that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim (see instant claim 16, as currently amended). The 103(a) rejection of record is therefore properly made and/or maintained.
Regarding the ODP rejections of record over claims 1 and 10 of US 8,557,545 (see remarks, page 9), applicants argue that “…claims 1 and 10 in the '545 patent do not include all the elements of the claims as amended. In particular, claims 1 and 10 of the '545 patent do not recite an alkaline phosphatase composition obtained from a CHO host cell-based expression system comprising less than 100 ppm of a host cell protein (HCP) as claimed in the present application…”, which is duly noted and considered.  However, as noted above in the rejection of record, such expression system for essentially the same chimeric alkaline phosphatase (i.e. 99.3% identity in amino acid sequence) enzyme disclosed by Velders et al would have been obvious because they explicitly suggest that one can employ mammalian host cell-based expression system including CHO cells (see Velders et al, detailed disclosure on pages 14-15; and page 19, 1st paragraph discussed in the 103a rejection above), and therefore the argument is duly noted but not found to be persuasive. 
Regarding the ODP rejections over conflicting claims of US 9,926,544 and US 10,570,380, applicants state that “Applicant respectfully requests that the Examiner hold this rejection in abeyance until otherwise allowable subject matter is found”, which is duly noted.  However, in the absence of a Terminal Disclaimer, the rejections of record are still deemed proper, and are therefore made and/or maintained.
Conclusion
NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657